Exhibit 10.1
NINTH AMENDMENT
 
TO
 
EIGHTH AMENDED AND RESTATED LOAN AGREEMENT
 
THIS NINTH AMENDMENT TO EIGHTH AMENDED AND RESTATED LOAN AGREEMENT (the
"Amendment") made and entered into as of the 22 day of November, 2006 (the
“Dated Date”), but with an Effective Date as defined hereinafter, by and among
DIRECT GENERAL FINANCIAL SERVICES, INC., a Tennessee corporation whose address
is 1281 Murfreesboro Road, Nashville, Tennessee 37217 (f/k/a Direct Financial
Services, Inc.) ("DGFS"), DIRECT GENERAL PREMIUM FINANCE COMPANY, a Tennessee
corporation whose address is 1281 Murfreesboro Road, Nashville, Tennessee 37217
("DGPFC"; DGFS and DGPFC may be referred to hereinafter either individually or
collectively as "Borrower"), DIRECT GENERAL CORPORATION, a Tennessee corporation
(formerly known as Direct Corporation) ("DGC"), DIRECT GENERAL INSURANCE AGENCY,
INC., a Tennessee corporation, DIRECT GENERAL INSURANCE AGENCY, INC., an
Arkansas corporation, DIRECT GENERAL INSURANCE AGENCY, INC., a Mississippi
corporation, DIRECT GENERAL INSURANCE AGENCY OF LOUISIANA, INC., a Louisiana
corporation, DIRECT GENERAL AGENCY OF KENTUCKY, INC., a Kentucky corporation,
DIRECT ADJUSTING COMPANY, INC., a Tennessee corporation, DIRECT ADMINISTRATION,
INC., a Tennessee corporation, DIRECT GENERAL INSURANCE AGENCY, INC., a Texas
corporation, DIRECT GENERAL CONSUMER PRODUCTS, INC., a Tennessee corporation,
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association
organized and existing under the statutes of the United States of America, with
offices at 165 Madison Avenue, Memphis, Tennessee 38103 (in its agency capacity
being herein referred to as "Agent," and in its individual capacity as "FTBNA"),
for itself and as agent for the other Banks hereinafter named, CAPITAL ONE, N.A.
(successor by merger to Hibernia National Bank), a national banking association
organized and existing under the laws of the United States of America, with
offices at 440 Third Street, Baton Rouge, Louisiana 70801 ("Capital One"), U.S.
BANK NATIONAL ASSOCIATION, a national banking association (f/k/a U.S. Bank, N.
A., which was f/k/a Mercantile Bank National Association) with offices located
at 150 4th Avenue N., Nashville, Tennessee 37219 ("U.S. Bank"), CAROLINA FIRST
BANK, a state bank formed under the laws of the State of South Carolina with
offices located at 104 S. Main, Greenville, South Carolina 29601 ("Carolina
First"), JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main
Office Chicago) a national banking association with offices located at 451
Florida Street, Mail Code LA2-2714, Baton Rouge, Louisiana 70801 ("JPMorgan"),
REGIONS BANK, an Alabama state banking association with offices located at 417
N. 20th Street, Birmingham, Alabama 35203 ("Regions"), NATIONAL CITY BANK OF
KENTUCKY, a national banking association with offices located at 101 S. Fifth
Street, 37th Floor, Louisville, Kentucky 40202 ("National City Bank"), FIFTH
THIRD BANK, N.A. (Tennessee), a national banking association organized and
existing under the laws of the United States of America, with offices located at
810 Crescent Centre Drive, Suite 160, Franklin, Tennessee 37067 ("Fifth Third"),
and MIDFIRST BANK, a national banking association with offices located at
501 N.W. Grand Boulevard, Oklahoma City, Oklahoma 73118 ("MidFirst") (FTBNA,
Capital One, U.S. Bank, Carolina First, JPMorgan, and Regions collectively, the
"Original Banks") (the Original Banks, National City Bank, Fifth Third and
MidFirst collectively the "Banks," and each individually, a "Bank").
 
 

--------------------------------------------------------------------------------


Recitals of Fact
 
Pursuant to that certain Eighth Amended and Restated Loan Agreement dated as of
October 31, 2002 (the "Original Loan Agreement") among the Original Banks, DGFS
and the other parties named therein, the Original Banks agreed to make loans and
advances to DGFS on a revolving credit basis in an aggregate amount not to
exceed One Hundred Fifteen Million Dollars ($115,000,000.00), evidenced by
individual revolving credit notes to each Bank for the respective Facility
Commitments set out in the Original Loan Agreement, each with a termination date
of June 30, 2004 (collectively, the "October 2002 Notes").
 
Pursuant to that certain First Amendment to Eighth Amended and Restated Loan
Agreement dated as of March 31, 2003 (the "First Amendment") among the Original
Banks, DGFS and the other parties named therein, the Facility Commitment for
Regions was increased to a maximum principal amount of Twenty-Five Million
Dollars ($25,000,000.00), and the total Commitment of the Original Banks was
increased to a maximum aggregate principal amount of One Hundred Twenty-Five
Million Dollars ($125,000,000.00).
 
Pursuant to that certain Second Amendment to Eighth Amended and Restated Loan
Agreement dated as of May 28, 2003 (the "Second Amendment") among the Original
Banks, National City Bank, DGFS and the other parties named therein, the
Facility Commitment for Carolina First was increased to a maximum principal
amount of Fifteen Million Dollars ($15,000,000.00); the Facility Commitment for
Bank One was increased to a maximum principal amount of Thirty-Five Million
Dollars ($35,000,000.00); National City Bank was added as a Bank with a Facility
Commitment of a maximum principal amount of Fifteen Million Dollars
($15,000,000.00); and the total Commitment of the Banks was increased to a
maximum aggregate principal amount of One Hundred Sixty Million Dollars
($160,000,000.00).
 
Pursuant to that certain Third Amendment to Eighth Amended and Restated Loan
Agreement dated as of June 30, 2003 (the "Third Amendment"") among the Banks,
DGFS and the other parties named therein, the Facility Commitment for Hibernia
(now known as Capital One) was increased to a maximum principal amount of Twenty
Million Dollars ($20,000,000.00); the Facility Commitment for U.S. Bank was
increased to a maximum principal amount of Thirty Million Dollars
($30,000,000.00); Fifth Third was added as a Bank with a Facility Commitment of
a maximum principal amount of Ten Million Dollars ($10,000,000.00); and the
total Commitment of the Banks was increased to a maximum aggregate principal
amount of One Hundred Eighty Million Dollars ($180,000,000.00).
 
Pursuant to that certain Fourth Amendment to Eighth Amended and Restated Loan
Agreement, dated on or about July 17, 2003 (the "Fourth Amendment") among the
Banks, DGFS and the other parties named therein, the Loan Agreement was modified
to allow DGC to pay dividends after the closing of its initial public offering
of stock.
 
 
2

--------------------------------------------------------------------------------


Pursuant to that certain Fifth Amendment to Eighth Amended and Restated Loan
Agreement, dated as of November 26, 2003 (the "Fifth Amendment") among the
Banks, DGFS and the other parties named therein, the Facility Commitment for
FTBNA was increased to a maximum principal amount of Forty Million Dollars
($40,000,000.00), the total Commitment of the Banks was increased to a maximum
aggregate principal amount of One Hundred Ninety Million Dollars
($190,000,000.00), and other modifications were made to the Loan Agreement.
 
Pursuant to that certain Sixth Amendment to Eighth Amended and Restated Loan
Agreement, dated as of June 30, 2004 (the "Sixth Amendment"), among the Banks,
DGFS, DGPFC and other parties named therein, DGPFC was added as a Borrower under
the Banks' respective Facility Commitments, DGPFC was added as a party to the
Loan Agreement, the Seventh Amended and Restated Security Agreement as defined
therein, and to other documents evidencing or securing the Loan (the Loan
Agreement and all security documents collectively referred to as the "Security
Documents"), the Banks extended the maturity date of the Loan to June 30, 2007,
and other modifications were made to the Loan Agreement, the Seventh Amended and
Restated Security Agreement defined therein and certain other loan and security
documents.
 
Pursuant to that certain Seventh Amendment to Eighth Amended and Restated Loan
Agreement dated as of December 3, 2004 (the "Seventh Amendment"), DGFS and DGPFC
obtained a Swing Line Loan up to an amount of Thirty Million Dollars
($30,000,000.00) from FTBNA as part of the credit facilities governed by the
Loan Agreement.
 
Pursuant to that certain Eighth Amendment to Eighth Amended and Restated Loan
Agreement dated as of June 30, 2006 (the “Eighth Amendment;” the Original Loan
Agreement, as amended hereby, and by the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth
Amendment, and the Seventh Amendment, referred to hereinafter as the "Loan
Agreement"), the Banks agreed to extend the Loan Termination Date for their
Facility Commitments, provide for future increases in certain of the Facility
Commitments, admitted MidFirst Bank as a Bank hereunder, and made other
modifications of the Loan Agreement, all as set forth in the Eighth Amendment.
 
The Banks have been asked to enter into a further amendment of the Loan
Agreement in connection with the proposed Merger Transaction and the Bear
Stearns Facilities (as such terms are defined in Section II below). The Banks
have agreed to do so, provided that this Amendment shall only become effective
on the Effective Date (as defined below).
 
NOW, THEREFORE, in consideration of the premises as set forth in the Recitals of
Fact, the mutual covenants and agreements hereinafter set out, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties as follows:
 
 
3

--------------------------------------------------------------------------------


Agreements
 
SECTION I - GENERAL TERMS
 
    1.  All capitalized terms used and not defined herein shall have the meaning
ascribed to them in the Loan Agreement.
 
    2.  To induce the Banks to enter into this Amendment, the Borrower does
hereby absolutely and unconditionally, certify, represent and warrant to the
Banks, and covenant and agree with the Banks, that:
 
    (a)  All representations and warranties made by the Borrower in the Loan
Agreement, as amended hereby; in the Seventh Amended and Restated Security
Agreement dated as of October 31, 2002, as thereafter amended from time to time,
between the Borrower and Agent (the "Security Agreement"); and in all other loan
documents (all of which are herein sometimes called the "Loan Documents"), are
true, correct and complete in all material respects as of the date of this
Amendment.
 
    (b)  As of the date hereof and with the execution of this Amendment, there
are no existing events, circumstances or conditions which constitute, or would,
with the giving of notice, lapse of time, or both, constitute Events of Default.
 
    (c)  There are no existing offsets, defenses or counterclaims to the
obligations of the Borrowers as set forth in the New Notes, the Security
Agreement, the Loan Agreement, or in any other Loan Document executed by the
Borrower, in connection with the Loan.
 
    (d)  Neither Borrower has any existing claim for damages against the Banks
arising out of or related to the Loan; and, if and to the extent (if any) that
the Borrowers or any of them have or may have any such existing claim (whether
known or unknown), the Borrower do each hereby forever release and discharge, in
all respects, the Banks with respect to such claim.
 
    (e)  The Loan Documents, as amended by this Amendment, are valid, genuine,
enforceable in accordance with their respective terms, and in full force and
effect.
 
SECTION II -- LOAN AGREEMENT AMENDMENTS
 
    1.  The following definitions shall be added to Section 1.1 of the Loan
Agreement in alphabetical order:
 
    (a)  “Bear Stearns Facilities” means, collectively, (i) the term loan
facility in an aggregate original principal amount equal to $75,000,000, (ii)
the revolving credit facility in an amount of $20,000,000, and (iii) any
additional “incremental facility” borrowings up to $20,000,000, which
facilities, in the case of clauses (i) and (ii) above, are contemplated to be
entered into substantially simultaneously with the Merger Transaction among DGC
and a group of lenders led by Bear Stearns Corporate Lending Inc. as Agent, in
each case as amended, restated or otherwise modified or refinanced from time to
time (such amendment, restatement, modification or refinancing to be made in
compliance with the terms of the Intercreditor Agreement as hereinafter
defined).
 
 
4

--------------------------------------------------------------------------------


    (b)  “Bear Stearns Term Sheet” means the draft Bear Stearns Term Sheet dated
November 22, 2006.
 
    (c)  “Holdings” means Elara Holdings, Inc., a Delaware corporation.
 
    (d)  “Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the Effective Date, between the Agent and the collateral agent in respect of
the Bear Stearns Facilities, as amended, restated, supplemented or otherwise
modified from time to time.
 
    (e)  “Merger Transaction” means the merger of Elara Merger Corporation, a
wholly owned subsidiary of Elara Holdings, Inc., into Direct General
Corporation, which is expected to occur substantially simultaneously with the
closing of the Bear Stearns Facilities.
 
    (f)  “Pledge and Security Agreement” shall mean the Seventh Amended and
Restated Pledge and Security Agreement dated as of October 31, 2002, as amended,
from DGC as pledgor for the benefit of the Banks.
 
    (f) “Trust Preferred Facility” means the Trust Preferred Securities
guaranteed by DGC in the aggregate original principal amount of $30,000,000.
 
    2.  The definition of "Effective Date," in Section 1.1 of the Loan
Agreement, is hereby deleted in its entirety and the following is inserted in
lieu thereof:
 
    "Effective Date" shall mean the Effective Date of that certain Ninth
Amendment to Eighth Amended and Restated Loan Agreement dated as of November 22,
2006.
 
    3.  Section 7.8 of the Loan Agreement shall be deleted in its entirety and
the following inserted in lieu thereof:
 
    “7.8 Consolidation or Merger; Acquisition of Assets. Enter into any
transaction of merger or consolidation, acquire any other business or
corporation, or acquire all or substantially all of the property or assets of
any other Person, except the Merger Transaction, and except as permitted by
Section 7.5 hereof or except as permitted by Section 8.20 hereof; provided,
however, that any such transaction or acquisition permitted by Section 7.5 or
Section 8.20 shall only be permitted if such transaction (i) does not cause or
result in an Event of Default and (ii) does not cause or result in an event
which with notice, lapse of time or both may become an Event of Default
hereunder.”
 
    4.  Section 8.20 of the Loan Agreement shall be deleted in its entirety and
the following inserted in lieu thereof:
 
 
5

--------------------------------------------------------------------------------


    “8.20 Change in Ownership. There shall occur any change in the ownership of
the capital stock of Borrower, Affiliated Insurers or DGC, except for (a)
changes in ownership of stock in DGC which, in the aggregate, for all such
changes, do not exceed forty-nine percent (49%) of DGC's outstanding stock,
(b) changes in ownership of stock in DGC resulting from conversion of shares of
preferred stock in DGC into common stock of DGC or the transfer or assignment of
such preferred stock, in the manner contemplated by the Securities Purchase
Agreement, (c) changes in ownership of stock in DGC resulting from a public
offering of the stock of DGC, (d) changes in ownership of stock in DGC (and
indirect changes in ownership of the capital stock of Borrower and the
Affiliated Insurers) resulting from the Merger Transaction, or (e) changes in
ownership of stock in any Agency Subsidiary or Affiliated Insurer, provided that
the ultimate direct or indirect ownership remains with DGC.”
 
    5.  Section 7.1 of the Loan Agreement shall be amended by deleting therefrom
subsections (c) and (d), and inserting in lieu thereof the following:
 
    “(c) Indebtedness of DGC pursuant to the Bear Stearns Facilities and any
guaranty in respect thereof;
 
    (d) Indebtedness of DGC and a trust formed by DGC pursuant to the Trust
Preferred Facility.”
 
    6.  Section 7.3 of the Loan Agreement shall be deleted in its entirety and
the following inserted in lieu thereof:
    
    “7.3 Guarantees. Guarantee or otherwise in any way become or be responsible
for, or permit any Affiliated Insurer to guarantee or otherwise in any way
become or be responsible for, the indebtedness or obligations of any other
Person, by any means whatsoever, whether by agreement to purchase the
indebtedness of any other Person or agreement for the furnishing of funds to any
other Person, for the purpose of paying or discharging the indebtedness of any
other Person, or otherwise, without the prior written consent of the Required
Banks, except for:
 
    (a)  the endorsement of negotiable instruments by the Borrower, DGC, the
Agency Subsidiaries or Affiliated Insurers in the ordinary course of business
for collection;
 
    (b)  the obligation of DGC and the Agency Subsidiaries pursuant to the
Fifteenth Amended and Restated Guaranty Agreement dated as of June 30, 2006;
 
    (c)  the guaranty by DGC of indebtedness of the Agency Subsidiaries
permitted under Section 7.1 hereof;
 
    (d)  the guaranty by DGC of any obligation of any Agency Subsidiaries or
Affiliated Insurers;
 
 
6

--------------------------------------------------------------------------------


    (e)  the guaranty by DGC given in connection with the Trust Preferred
Facility; and
 
    (f)  any guaranty given in connection with the Bear Stearns Facilities;
 
    provided, in each case, such obligation does not cause DGC to be in default
under any other provision of this Loan Agreement.”
 
    7.  Section 7.5 of the Loan Agreement shall be amended by deleting therefrom
subsection (e) and inserting in lieu thereof the following:
 
    “(e) as may occur in connection with the Bear Stearns Facilities; and
 
    (f) as may occur in connection with the Trust Preferred Facility.”
 
    8.  Section 6.11 of the Loan Agreement (as set forth in the Sixth Amendment
to Eighth Amended and Restated Loan Agreement) shall be deleted in its entirety.
 
    9.  Section 6.13 of the Loan Agreement (as set forth in the Sixth Amendment
to Eighth Amended and Restated Loan Agreement) shall be deleted in its entirety.
 
    10.  Section 6.16 of the Loan Agreement shall be deleted in its entirety and
the following inserted in lieu thereof:
 
    “6.16 Debt Service Coverage Ratio. Maintain as to DGC as of the end of each
fiscal quarter a ratio (the "Debt Service Coverage Ratio") of (a) EBITDA
(hereinafter defined) of DGC on a consolidated basis for such quarter and the
three (3) preceding fiscal quarters to (b) Debt Service (hereinafter defined)
during the same period of four (4) fiscal quarters, of not less than 1.50 to
1.0.
 
    For purposes of determining compliance with the Debt Service Coverage Ratio,
any equity investment made to DGC on or prior to the day that is 15 days after
the day on which financial statements are required to be delivered for a fiscal
quarter will, at the request of the Borrower, be included in the calculation of
EBITDA for the purposes of determining compliance with financial covenants at
the end of such fiscal quarter and applicable subsequent periods (any such
equity contribution so included in the calculation of EBITDA, a “Specified
Equity Contribution”); provided that (a) in each four fiscal quarter period
there shall be a period of at least two consecutive fiscal quarters in which no
Specified Equity Contribution is made, and (b) the amount of any Specified
Equity Contribution shall be no greater than 100% of the amount required to
cause the Borrower to be in compliance with the Debt Service Coverage Ratio.
 
    For purposes hereof, EBITDA shall mean net income plus interest plus taxes
plus depreciation plus amortization and shall include (in each case to the
extent deducted in determining net income) (i) extraordinary losses and unusual
or non-recurring losses, items and charges, (ii) non-cash charges (including
non-cash charges related to stock compensation expense), (iii) fees and expenses
incurred in connection with the Merger Transaction, the Bear Stearns
Facilities and related transactions, (iv) any expenses, premiums or charges
incurred in connection with any issuance of debt, equity securities or any
refinancing transaction or any amendment or other modification of any debt
instrument, (v) any fees and expenses related to permitted acquisitions and (vi)
the amount of management, monitoring, consulting and advisory fees and related
expenses paid to Fremont Partners III, L.L.C. or any of its affiliates or TPG
Gen ParV, L.P. or any of its affiliates.
 
 
8

--------------------------------------------------------------------------------


     For purposes hereof, "Debt Service" shall mean the sum of (x) all scheduled
principal payments plus paid interest plus accrued interest as to the Loans, (y)
preferred stock dividends and (z) the principal amount of scheduled amortization
payments on the Bear Stearns Facilities.
 
    11.  Section 7.9 of the Loan Agreement (as previously amended by the Fourth
Amendment to Eighth Amended and Restated Loan Agreement) shall be amended by
adding the following language to the end thereof:
 
    “Also, notwithstanding the foregoing, Borrowers shall be permitted to pay
dividends or other distributions to any direct or indirect parent company to
permit the payment of principal, interest, fees and other expenses in connection
with the Bear Stearns Facilities.”
 
    12.  Section 7.2 of the Loan Agreement shall be deleted in its entirety and
the following inserted in lieu thereof:
 
“7.2 Mortgages, Liens, Etc. Create, assume or suffer to exist any mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of the
assets of Borrower, DGC, any Agency Subsidiary or any Affiliated Insurer, now or
hereafter owned, except for:
 
    (a)  Liens securing payment of the Notes, which shall consist of (i) a first
priority lien on the accounts receivable and related collateral described in the
Seventh Amended and Restated Security Agreement dated as of October 31, 2002, as
amended (the “Accounts Receivable Collateral”) and (ii) a second priority lien
on the stock pledged by DGC pursuant to the Seventh Amended and Restated Pledge
and Security Agreement dated as of October 31, 2002, as amended (the “Pledged
Stock”);
 
    (b)  Liens securing payment of the Bear Stearns Facilities, which shall
include (i) a second priority lien on the Accounts Receivable Collateral, (ii) a
first lien on the Pledged Stock, and (iii) a first priority lien on
substantially all other assets of Borrower, DGC, any Agency Subsidiary or any
Affiliated Insurer; and
 
    (c)  Permitted Encumbrances.”
 
    13.  Section 8.2 shall be amended by deleting the period at the end of such
section and adding thereto the following:
 
 
8

--------------------------------------------------------------------------------


    “; or DGC shall default, beyond any cure period applicable thereto, in the
payment or performance any of its obligations under the Bear Stearns
Facilities.”
 
    III. MISCELLANEOUS
 
    1.  All terms and provisions of the Loan Agreement, as heretofore amended,
which are inconsistent with the provisions of this Amendment are hereby modified
and amended to conform hereto; and, as so modified and amended, the Loan
Agreement is hereby ratified, approved and confirmed. Except as otherwise may be
expressly provided herein, this Amendment shall become effective as of the date
set forth in the initial paragraph hereof.
 
    2.  All references in all Loan Documents (including, but not limited to, the
New Notes, the Security Agreement, and the Loan Agreement) to the "Loan
Agreement" shall, except as the context may otherwise require, be deemed to
constitute references to the Loan Agreement as amended hereby. All references in
the Loan Documents (including, but not limited to, the Security Agreement and
the Loan Agreement) to the "Notes" shall, except as the context may otherwise
require, be deemed to constitute references to the Notes as such term is defined
herein.
 
    3.  This Amendment shall become effective on the date (the “Effective Date”)
on which each of the following conditions have been satisfied:
 
    (a)  The Bear Stearns Facilities shall have been closed with documentation
in material compliance with the terms set forth in the Bear Stearns Term Sheet.
 
    (b)  The Merger Transaction shall have been consummated.
 
    (c)  An Intercreditor Agreement acceptable to Agent and each of the Banks in
their sole discretion between Agent and the collateral agent in respect of the
Bear Stearns Facilities (the “Bear Stearns Agent”) shall have been entered into,
which shall provide for, among other things, (i) the relative priority of the
Banks and the secured parties in respect of the Bear Stearns Facilities as to
the collateral securing the respective loans (namely, the Banks shall continue
to have a first priority security interest in the collateral described in the
Security Agreement, and shall have a second priority security interest in the
collateral described in the Pledge and Security Agreement, while the secured
parties in respect of the Bear Stearns Facilities shall have a second priority
security interest in the collateral described in the Security Agreement and a
first priority security interest in all other collateral of DGC and the
Borrower, including that described in the Pledge and Security Agreement), and
(ii) the existence of a mutual permanent standstill arrangement whereby the
Agent and the Bear Stearns Agent are prohibited from taking action as holders of
their respective second lien security interests in respect of the assets covered
by such second lien security interests without the consent of the respective
holder of the first lien security interest until the obligations secured by such
first lien security interest have been satisfied in full.
 
 
9

--------------------------------------------------------------------------------


    (d)  The Banks shall have received a transaction fee of .25% of the total
principal amount of the Loans outstanding as of the Effective Date.
 
    4.  Each Bank hereby irrevocably designates and appoints the Agent as the
agent of such Bank under the Intercreditor Agreement, and each such Bank
irrevocably authorizes the Agent, in such capacity, to execute the Intercreditor
Agreement and, upon receipt of the written consent of each of the Banks, to take
such action on its behalf under the provisions of the Intercreditor Agreement,
and to exercise such powers and perform such duties as are expressly delegated
to the Agent by the terms of the Intercreditor Agreement, together with such
other powers as are reasonably incidental thereto.
 
    5.  MidFirst Bank joins herein solely for the purpose of terminating its
Facility Commitment as of the Dated Date and withdrawing, on such date, as a
Bank under the Loan Agreement and related documents.
 
    6.  Regions Bank joins herein solely for the purpose of terminating its
Facility Commitment as of the Dated Date and withdrawing, on such date, as a
Bank under the Loan Agreement and related documents. 
 
    7.  Exhibit “B” to the Loan Agreement, as set forth in the Eighth Amendment,
is hereby deleted in its entirety, and the schedule attached hereto marked
Revised Exhibit “B” shall be inserted in lieu thereof.
 


 
[SEPARATE SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 

 

10


--------------------------------------------------------------------------------




SIGNATURE PAGE
 
TO
 
NINTH AMENDMENT TO EIGHTH AMENDED AND RESTATED LOAN AGREEMENT
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Banks and the Agent have
caused this Amendment to be executed by their duly authorized officers, all as
of the day and year first above written.
 
BORROWERS:
 


 
DIRECT GENERAL FINANCIAL SERVICES,
 INC., a Tennessee corporation
 
 
By: /s/ Brian G. Moore
Brian G. Moore, President
 
 
DIRECT GENERAL PREMIUM FINANCE
COMPANY, a Tennessee corporation
 
 
By: /s/ Brian G. Moore
Brian G. Moore, President
 
 
 
GUARANTORS:
 
DIRECT GENERAL CORPORATION,
a Tennessee corporation
 
By: /s/ William J. Harter
William J. Harter,
Senior Vice-President
 
 
DIRECT GENERAL INSURANCE AGENCY,
INC., a Tennessee corporation
 
By: /s/ William J. Harter
   William J. Harter,
Senior Vice-President
 
[SIGNATURE PAGE CONTINUED]
 

 
Exhibit "B" - 2




--------------------------------------------------------------------------------



DIRECT GENERAL INSURANCE AGENCY,
INC., an Arkansas corporation
 
By: _/s/ William J. Harter
William J. Harter,
Senior Vice-President
 
 
DIRECT GENERAL INSURANCE AGENCY,
INC., a Mississippi corporation
 
By: /s/ William J. Harter
William J. Harter,
Senior Vice-President
 
 
DIRECT GENERAL INSURANCE AGENCY
OF LOUISIANA, INC., a Louisiana corporation
 
By: /s/ William J. Harter
William J. Harter,
Senior Vice-President
 
 
DIRECT GENERAL AGENCY OF
KENTUCKY, INC., a Kentucky corporation
 
By: /s/ Ronald F. Wilson
Ronald F. Wilson, Secretary
 
 
DIRECT ADJUSTING COMPANY, INC.,
a Tennessee corporation
 
By:/s/ Ronald F. Wilson
Ronald F. Wilson, Secretary
 
DIRECT ADMINISTRATION, INC.,
a Tennessee corporation
 
By:/s/ Ronald F. Wilson
Ronald F. Wilson, Secretary
 
 
[SIGNATURE PAGE CONTINUED]
 

 
Exhibit "B" - 2




--------------------------------------------------------------------------------



DIRECT GENERAL INSURANCE AGENCY,
INC., a Texas corporation
 
By: /s/ William J. Harter                 
William J. Harter,
Senior Vice-President
 
 
DIRECT GENERAL CONSUMER
PRODUCTS, INC., a Tennessee corporation
                                 
                                                    By: /s/ William J.
Harter                 
                               William J. Harter,
                                   Senior Vice-President
 


BANKS:
                                                                                                  
                                   FIRST TENNESSEE BANK NATIONAL
                                                   ASSOCIATION
 
   By:  /s/ Sam Jenkins                     
 
   Title:  Senior Vice President
 
   CAPITAL ONE, N.A.
 
   By:  /s/ Janet Rack                       
 
   Title: Senior Vice President
 
   U.S. BANK NATIONAL ASSOCIATION
 
   By:  /s/ Derek Roudebush                   
 
   Title: Vice President
 
   CAROLINA FIRST BANK
 
   By:  /s/ Charles Chamberlain                  
 
   Title: Executive Vice President
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Robert Bond                   
 
Title: Senior Vice President
 
 
[SIGNATURE PAGE CONTINUED]
 

 
Exhibit "B" - 2




--------------------------------------------------------------------------------


REGIONS BANK
 
By:  /s/ Nathan Raines                  
 
Title: Senior Vice President
 
NATIONAL CITY BANK OF KENTUCKY


By:  /s/ Kevin Anderson                   
 
Title: Senior Vice President
 
FIFTH THIRD BANK, N.A. (Tennessee)


By:  /s/ Justin Fontenont                 
 
Title: Officer
 
MIDFIRST BANK
 
By:  /s/ Shawn Brewer                   
 
Title: Vice President


AGENT:
 
FIRST TENNESSEE BANK NATIONAL
ASSOCIATION
 
By:  /s/ Sam Jenkins                       
 
Title: Executive Vice President
 



 

 
Exhibit "B" - 2




--------------------------------------------------------------------------------



 


REVISED EXHIBIT "B"
 
FACILITY COMMITMENTS OF THE BANKS
 
AS OF THE DATED DATE
 
Revolving Facility Commitments
 
First Tennessee Bank National Association
 
$
  40,000,000.00*
 
Capital One
   
20,000,000.00
 
U. S. Bank National Association
   
30,000,000.00
 
Regions Bank
   
-0-
 
Carolina First Bank
   
15,000,000.00
 
National City Bank
   
15,000,000.00
 
Fifth Third Bank
   
10,000,000.00
 
JPMorgan Chase Bank, N.A.
   
35,000,000.00
 
MidWest Bank
   
-0-
 
                                                    TOTAL:
 
$
165,000,000.00
           



* Includes $30,000,000.00 Swing Line Commitment of First Tennessee Bank National
Association.
 


 
AS OF JANUARY 1, 2007
 
Revolving Facility Commitments


 
First Tennessee Bank National Association
 
$
40,000,000.00*
 
Capital One
   
25,000,000.00
 
U. S. Bank National Association
   
30,000,000.00
 
Carolina First Bank
   
20,000,000.00
 
National City Bank
   
20,000,000.00
 
Fifth Third Bank
   
15,000,000.00
 
JPMorgan Chase Bank, N.A.
   
35,000,000.00
 
                                                                                     
TOTAL:
 
$
185,000,000.00
           

 
 

                                  ·  
Includes $30,000,000.00 Swing Line
Commitment of First Tennessee Bank National
Association.

 


 
Exhibit "B" - 2

--------------------------------------------------------------------------------


AS OF THE EFFECTIVE DATE
 
Revolving Facility Commitments


 
First Tennessee Bank National Association
 
$
40,000,000.00*
 
Capital One
   
25,000,000.00
 
U. S. Bank National Association
   
30,000,000.00
 
Carolina First Bank
   
20,000,000.00
 
National City Bank
   
20,000,000.00
 
Fifth Third Bank
   
15,000,000.00
 
JPMorgan Chase Bank, N.A.
   
35,000,000.00
 
                                                                                  
TOTAL:
 
$
185,000,000.00
           

 

                       ·  
Includes $30,000,000.00 Swing Line
Commitment of First Tennessee Bank National
Association.
